 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMohawk Tools, Inc. and National Industrial Work-ers Union, affiliated with National Federationof Independent Unions. Case 8-CA-13574June 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn July 28, 1981, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, but not to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Mohawk Tools, Inc., Montpelier, Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst employees because of their union activities.(b) Coercively interrogating any employeesabout their union activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action:Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.a In the next to the last paragraph of his Decision, the AdministrativeLaw Judge summarized the factors upon which he relied in determiningthat Respondent's purported reason for discharging Turney was pretex-tual. However, he inadvertently failed to note his earlier finding, basedupon credited testimony, that, contrary to Respondent's assertions,Turney was in fact engaged in production between 7:20 and 7:40 on themorning of February 6, 1980, as was reported on her job card.3 We shall issue an Order in lieu of that recommended by the Adminis-trative Law Judge to reflect the cease-and-desist and affirmative actionlanguage traditionally used by the Board to remedy the violations found·herein.(a) Offer Naomi Turney immediate and full rein-statement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed.(b) Make Naomi Turney whole for any loss ofearnings she may have suffered due to the discrimi-nation practiced against her, in the manner pro-vided in the section of the Administrative LawJudge's Decision entitled "The Remedy."4(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Montpelier, Ohio, plant copies ofthe attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found.4 Member Jenkins would award interest on any backpay due under thisOrder, based upon the formula set forth in his dissent in Olympic MedicalCorporation. 250 NLRB 146 (1980).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the Ilotice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any union262 NLRB No. 30242 MOHAWK TOOLS, INC.To bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or otherwise dis-criminate against employees because of theirunion activities.WE WILL NOT interrogate our employeesabout their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Naomi Turney full and im-mediate reinstatement to her former job, or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or any other rights or privileges pre-viously enjoyed.WE WILL make Naomi Turney whole forany loss of earnings she may have suffered dueto the discrimination practiced against her,with interest.MOHAWK TOOLS, INC.DECISIONKARL H. BUSCHMANN, Administrative Law Judge:This case arose upon the filing of a charge by NationalIndustrial Workers Union (N.I.W.U. or the Union)against Mohawk Tools, Inc. (Respondent), on February19, 1980. The complaint, issued on April 14, 1980, al-leged as three separate violations of the National LaborRelations Act (the Act), that Respondent (1) unlawfullyinterrogated an employee concerning his union activityand made statements creating an impression of employersurveillance of union activity, in violation of Section8(a)(l) of the Act; (2) unlawfully stated to an employeethat Respondent was engaging in surveillance of employ-ees' union activities in violation of Section 8(a)(1) of theAct; and (3) discriminatorily discharged employee,Naomi Turney, in violation of Section 8(aX1) and (3) ofthe Act.Respondent's answer, filed on April 21, 1980, admittedthe jurisdictional elements of the complaint' as well asthe discharge of Turney, but it denied that Respondenthad violated the Act.A hearing was held on November 24 and 25, 1980, inBryan, Ohio. Briefs were filed by both sides on January29, 1981. Upon a review of the whole record2and myI In its answer, Respondent neither admitted nor denied that N.I.W.U.is a labor organization within the meaning of Sec. 2(5) of the Act. How-ever, at the subsequent hearing, Respondent stipulated that N.I.W.U. is alabor organization.I The General Counsel's unopposed motion to correct transcript isgranted.consideration of the demeanor of the witnesses, I makethe following:FINDINGS OF FACTA. BackgroundRespondent Mohawk Tools, Inc., is an Ohio corpora-tion with its principal place of business in Montpelier,Ohio, and employs approximately 300 hourly rated em-ployees. Respondent is engaged in the manufacture of in-dustrial machine tools. Annually, in the course of itsbusiness, Respondent receives, directly from points locat-ed outside the State of Ohio, goods or materials in excessof $50,000.Union organizational activity began at Respondent'splant in 1976 when United Steelworkers of America un-successfully attempted to organize Respondent's employ-ees. After this attempt, N.I.W.U. began their organiza-tional activities. Two National Labor Relations Boardelections were held among Respondent's hourly ratedemployees, the first in December 1977 and the second inJanuary 1979. The Union was rejected in both elections.However, in the latter election, N.I.W.U. lost by only 14votes.B. Alleged Unfair Labor PracticesInterrogation. Roland Kirkendall was a rough center-less operator and leadman in the employ of Respondent.His foreman at this time was Patricia Wright. On severaloccasions during the latter part of 1979, Kirkendall ex-pressed his inability to get along with Foreman Wrightand asked the plant supervisor, Ed Davenport, to find areplacement and transfer him. Pursuant to these requests,around the latter part of November and beginning of De-cember 1979, Kirkendall was called into a small confer-ence office by Plant Superintendent Don Nicolen. Alsopresent at this meeting were Davenport and Wright. Ni-colen asked Kirkendall if he wanted to give up his posi-tion as leadman and why. Kirkendall responded, "I wantto give the job up"; and explained further that "I couldnot get along with my foreman; we had too many prob-lems." After this exchange, Nicolen then said, "we hearthat you have been going around trying to get people tosign union cards on company time." Kirkendall an-swered, denying that he had engaged in that activity.The record contains no evidence denying or rebuttingthis exchange between Nicolen and Kirkendall and Kir-kendall appeared to be a credible witness. I, therefore,credit his testimony. The General Counsel asserts thatNicolen's statement constituted unlawful interrogationand created an impression of employer surveillance ofunion activity. Considering the surrounding circum-stances, Nicolen's question was coercive. It attempted toelicit a serious response by Kirkendall about his unionactivity, and it occurred at a meeting between Kirkendalland three supervisors in a management conference office.See, e.g., Pioneer Natural Gas Company, 253 NLRB 17(1980). In light of the foregoing evidence, I find that Re-spondent violated Section 8(a)(l) of the Act. However,this incident did not amount to creating the impression ofunlawful surveillance.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSurveillance. Marion Prosser, employed by Respondentas a pointer in the saw department, testified that some-time in early February 1980, she had a conversation withher foreman, Charles Elison. Prosser's testimony referredto a statement by Elison to the effect that employees hadbetter not report any union activities to their foreman,since he had to report such matters to Nicolen.The General Counsel asserts that this comment createdan impression of employer surveillance of union activitiesin violation of Section 8(a)(1) of the Act. Although Re-spondent offered no evidence denying or rebutting thistestimony, it is clear that Prosser's recollection of theevents were unclear and vague. This evidence is insuffi-cient upon which to find a violation and I find that Re-spondent did not violate the Act in this instance.Discriminatory Discharge. Naomi Turney was em-ployed by Respondent from March 3, 1969, until Febru-ary 7, 1980. At the time of her discharge, Turney was afinished grinder on the first shift, under the immediatesupervision of Foreman Patricia Wright.Since 1976, Turney was actively involved in union or-ganization, first for United Steelworkers then, from 1977until several months after her discharge, for N.I.W.U.Turney distributed union authorization cards, canvassedemployees in their homes, and attended union meetingsfor both the Steelworkers and N.I.W.U. Turney was oneof Respondent's 11 employees to openly assert their sup-port for the Union by signing a letter sent to all of Re-spondent's employees. This letter, dated December 5,1977, urged all employees to vote for the Union in theupcoming election, N.I.W.U.'s first Board election at Re-spondent's plant. Throughout her employment with Re-spondent, Turney continued to actively promoteN.I.W.U. She wore buttons, displayed union stickers onher toolbox at work, and continued to urge fellow em-ployees to sign union authorization cards. WhenN.I.W.U. began its third election campaign in August1979, Turney was considered to be among the Union'sleading activists, if not the leading activist.On the afternoon of February 7, 1980, Wright calledTurney into her office. Present at this meeting wereTurney, Wright, Ed Davenport, Don Nicolen, and JerryPritchard. Pritchard read to Turney a statement preparedby Wright, stating in substance that on the morning ofFebruary 6, 1980, Turney had misrepresented the timespent on production. Turney's job card for February 6showed that she began production at 7:20 a.m.3insteadof 7:45, the time Respondent claimed she actually beganproduction (G.C. Exh. 5; Resp. Exh. 1). Turney respond-ed that she was working between 7:20 to 7:45 and thatthe time posted on her job card was correct. Pritchardinformed Turney that this was falsification of records.Turney was then summarily discharged.4Turney testified that on the morning of February 6,1980, she arrived at work at 6:35, and noticed that thecoffee machine was broken. She proceeded to her workarea, opened her toolbox, got out her cup, and waiteds All times mentioned hereafter are a.m., unless otherwise indicated.Respondent's employees are required to list their starting and finishingtime for each job on their job card.4 Falsification of company records was grounds for immediate dismiss-al, according to Respondent's "Employee Handbook" (G.C. Exhs. 7, 13).for the 6:45 buzzer announcing the start of the workday.After the sound of the buzzer, Turney performed thedaily maintenance work on her machine and noticed thatshe needed a new diamond. She then went to the bath-room, washed her hands, and requested a new diamondfrom her foreman, Wright. Turney also gave Wright herprescription for new work glasses' (G.C. Exh. 4). Shereturned to her machine, put on the new diamond and"dressed" the wheel. Noting her starting time at 7:20,Turney put in a tool and started working. From 7:20 toapproximately 7:35, Turney was working on her toolsand making adjustments with a micrometer. She alsowent to the bathroom and get a cup of water. At around7:35, a fellow employee, Sharon Staniski, came to Tur-ney's work area and asked for a Tylenol tablet. Turneygave Staniski the Tylenol from her toolbox and wentback to "micing" her tools.Staniski, who impressed me as a reliable witness, cor-roborated Turney's testimony stating that at the time sheobtained the Tylenol, Turney was in production andmicing a tool. She also testified that the time of her visitwas around 7:35.Turney testified that 3 to 5 minutes after Staniski'svisit, or at 7:40, another employee, Shirley Makemson,came by to get hot water from Turney, since the coffeemachine was broken. After that, Turney returned towork on her tools and dressed her machine.Makemson, in her testimony, corroborated this se-quence of events, stating that after 7:15 she went to thecoffee machine and discovered it was broken.6 She wentback to work, but remembering that another employee,Kay Elliott, had instant coffee, she got the coffee fromElliott and the hot water from Turney. Makemson re-membered that this occurred sometime between 7:25 and7:35, but not as late as 7:45, and that Turney was work-ing, micing a tool.Another employee, Mary Krontz, also testified thatTurney was working at 7:30 that morning. Krontz'swork area was positioned in such a way that Turney wasin a direct line with the clock. She recalled getting adrink of water at 7:30, since the clock was right abovethe water fountain. At this time, she observed Turneyworking and a few minutes later she saw Staniski at Tur-ney's work area.'On the other hand, Wright testified that on the morn-ing of February 6, she purposefully watched Turneyfrom 6:45 until 7:45, since she had observed Turneywasting time on the morning of Fei:ruary 1, 1980, andhad verbally warned her, "it was taking entirely toomuch time before that machine was in production."Wright believed that on February 1, Turney had record-ed 7:20 as the starting time but that Turney actuallystarted at 7:45 (G.C. Exh. 9). Wright wanted to "see if[she] was right or if [she] was wrong; if this was happen-ing on a daily basis or in one day or whatever."'Respondent's employees get a discount on wvork glasses through theplant.6 Makemson was sure of the time, since shl is always eager to getcoffee. Yet employees cannot get coffee until alter 7:15.Turney and her three corroborating witnesses, Staniski, Makemson,and Krontz, were all supervised by Foreman Wright.244 MOHAWK TOOLS, INC.During this I-hour period of observation, according toWright, she had looked at her watch twice, once at 7:20when she saw that Turney had completed her machinemaintenance and again at 7:45 when she saw that Turneywas "actively in production." At the end of Turney'sshift, Wright pulled Turney's job card and discoveredthat Turney had recorded 7:20 as the start of production(Resp. Exh. 1). Wright promptly informed her supervi-sor, Ed Davenport, that Turney had falsified her jobcard.Wright's recollection of Turney's actions from 7:20 to7:45 was vague and uncertain. She recalled only thatTurney went to the bathroom, to the water fountain, andtalked for a few minutes to other employees. However,she could not remember the employees who had spokenwith Turney, nor the specific sequence of Turney's ac-tions. Turney's testimony, however, gave a detailed andconsistent account of her actions. It was also corroborat-ed by three credible witnesses. I, therefore, find thatTurney was engaged in production between 7:20 and7:40 on February 6.Respondent denied any knowledge of Turney's promi-nent union role. However, the credible record evidenceindicates that Wright, at least, was aware of Turney'sunion sympathies, since Wright had been a union sup-porter in 1977 before her promotion to foreman, hadsigned the 1977 union letter (G.C. Exh. 2), and had at-tended the same union meetings as Turney. Turney hadeven asked Wright to sign a union authorization card justprior to her promotion in December 1978. Wright ad-mitted that she had become aware of union activity atMohawk as early as 1978 or early 1979 through a con-versation with leadman, Duane Ward who corroboratedthis admission. Wright also conceded that she had seenthe N.I.W.U. sticker on Turney's toolbox.In the fall of 1979, Turney had a conversation withCharles Elison concerning her union activity. This con-versation took place about a month before Elison's pro-motion to foreman. Further, according to Turney, Re-spondent's president, Lyle Storrer, saw her union stickeron her toolbox during his usual Christmas tour of theplant in December 1979. In December 1979, the Unionwas in the middle of another election campaign. Turneyconsistently wore buttons throughout the union cam-paign and was one of very few employees to clearly ex-hibit union stickers. Storrer, Wright, and Jerry Pritchard(personnel supervisor) testified that Storrer was upset atthe results of the Union's second election in January1979 and told the supervisors that they had to get their"act together" within the year, as the Union could thenpetition for another election.8Clearly, Respondent wasaware of Turney's union activities in 1979 and prior tothe time of her discharge.The General Counsel also disagrees with Respondent'sposition on the grounds that its treatment of Turney wasinconsistent and arbitrary. For example, on August 31,1979, Wright gave Turney a written warning for loiter-ing and explained the reason as "too much time spent in' A former supervisor for Respondent, Albert Watson, testified that atthis meeting Storrer also stated that they knew who the union supporterswere and had "a year to weed them out." Storrer, Wright, and Pritcharddenied that this statement was made.the bathroom" (G.C. Exh. 6).9Turney had taken a 20-minute break in the bathroom but had failed to note thison her job card. On February 1, 1980, Wright also ver-bally warned Turney about wasting too much timebefore beginning production. Wright could give no ade-quate reason why Turney's conduct was treated as loiter-ing on August 31 and as falsification on February 6, yetboth occasions involved the same conduct, too muchtime spent away from her machine. Jerry Pritchard, per-sonnel supervisor, stated that there was a falsification onFebruary 6 because Turney's break should have been re-corded under morning maintenance rather than underproduction. However, he admitted that employees werenot required to separately record break time, and that hehad never instructed employees that a break at the startof production should be recorded under maintenance.There also was evidence of inconsistent treatment be-tween employees. Employee Staniski testified that shehad taken breaks right after completing maintenance andrecorded it under production. Another employee, ShirleyPrather, testified that Wright had given her a writtenreprimand on May 8, 1980, for an incorrect time on herjob card. She had arived late on a few mornings, re-corded 6:45 instead of 6:40 or 6:50, and had completed alate slip. Prather received a written warning for placingthe wrong time on her job card but was not accused offalsification.In response to the question about what was the realreason for Turney's discharge, the record is clear. Re-spondent knew of Turney's union activity at the time ofher discharge. Respondent's charge of falsificationamounted to disparate treatment of Turne min relation toher past conduct and toward other employees. Pritchard,the person who made the ultimnte decision to dischargeTurney, did not review her employment file beforemaking this decision, he failed to ask Turney for thenames of other employees who could corroborate herclaim, and he failed to give Turney an opportunity for adetailed account of her actions. Pritchard himself hadonly a vague knowledge of Turney's activities and didnot consider whether Turney's conduct could be deemedloitering as opposed to falsification. Finally, no consider-ation was given to any other forms of discipline.On the basis of the foregoing, I find that Respondent'sclaim of "just cause" due to falsification of companyrecords, in discharging Naomi Turney amounted to a dis-ingenuous and pretextual attempt to rid itself of a unionactivist in violation of Section 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAWi. Respondent Mohawk Tools, Inc., is and was at allmaterial times, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union, National Industrial Workers Union, af-filiated with National Federation of Independent Unions,is and was at all material times, a labor organizationwithin the meaning of Section 2(5) of the Act.* Loitering is also covered in Respondent's handbook under a four-stepdisciplinary procedure. Loitering is defined as "excessive unauthorizedtime away from work station."245 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By interrogating Roland Kirkendall concerning hisunion activity during company time, Respondent violat-ed Section 8(aXl) of the Act.4. By discharging Naomi Turney on February 7, 1980,becaue of her union activities, Respondent violatedSection 8(aX3) and (1) of the Act.5. The aforesaid practices are unfair labor practices af-recting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(aXl) and (3) of theAct, I recommend that Respondent be ordered to ceaseand desist from its unlawful practices. I further recom.mend that Respondent be ordered to post an appropriatenotice and take affirmative action in order to effectuatethe policies of the Act.In addition, I recommend that Respondent offerNaomi Turmey immediate reinstatement without preju-dice to her seniority rights or other privileges and beprovided with backpay and interest thereon, to be com-puted in the manner prescribed in F. W Woolworth CO,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977)10 and that she be made whole for anylokm of pay or other benefits which she suffered as aresult of Respondent's conduct found unlawful herein.(Recommended Order omitted from publication.]o S3e, pwraally, Isb Plumbing 4 Heating Co., 13S NLRB 716 (1962).26